DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, Figures 1, 2 and 6A-D, in the reply filed on12/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claim 1 recites the limitation “an air-vapor mixture” in line 5.  It is suggested to amend it to --- the air-vapor mixture ---.
Claim 1 recites the limitation “said air-vapor mixture” in line 6.  It is suggested to amend it to --- said circulating air-vapor mixture ---.
Claim 1 recites the limitation “a different colder fluid” in lines 13-14.  It is suggested to amend it to --- said different colder fluid ---.
Claim 2 recites the limitation “ambient air” in line 3.  It is suggested to amend it to --- said ambient air ---.
Claim 3 recites the limitation “a different colder fluid” in lines 3-4.  It is suggested to amend it to --- said different colder fluid ---.
Claim 3 recites the limitation “said circulated air-vapor mixture” in line 4.  It is suggested to amend it to --- said circulating air-vapor mixture ---.
Claim 3 recites the limitation “the said air-vapor mixture” in line 5.  It is suggested to amend it to --- said circulating air-vapor mixture ---.
Claim 3 recites the limitation “a heater” in line 5.  It is suggested to amend it to --- said heater ---.
Claim 4 recites the limitation “said water-vapor mixture” in line 2.  It is suggested to amend it to --- said air-vapor mixture ---.
Claim 4 recites the limitation "the environment" in line 2.  It is suggested to amend it to --- an environment ---.
Claim 5 recites the limitation “a heater” in line 2.  It is suggested to amend it to --- said heater ---.
Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means which prevents” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “prevents” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

The means which prevents has been interpreted to be thermal isolation. (Paragraph [0061] of the Specification)  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “heating said circulating air-vapor mixture by a first heat portion of said compressed portion; and transferring a second portion of the heat originating from the compressed portion of said air-vapor mixture towards a different colder fluid;” in lines 7-10, UNDERLINE emphasis added.  In this case, applicant’s figure 2 shows that the circulating air-vapor mixture in item 48 of item 120 is heated by the first heat portion in item 54 of the compressed portion of the circulating air-vapor mixture in item 140.  How does the second portion of the heat originating from the compressed portion of the air-vapor mixture in the item 140 being transferred toward the different colder fluid in item 72 of item 160 since there is only one pipe line or item 54 for transferring the first heat portion of the compressed portion of the circulating air-vapor mixture in item 140?  Thus, the scope of the limitation “transferring a second portion of the heat originating from the compressed portion of said air-vapor mixture towards a different colder fluid;” is unclear. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762               

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762